DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention.
These species are deemed to lack unity of invention because they are not so linked as to form a single
genera I inventive concept under PCT Rule 13.1.
	The species are as follows:
	Species 1: FIGS. 1a-1c, 2a-2d, and 3; holder includes a stopper portion disposed in the recess below the lever portion movable between two positions where in one position makes it difficult to operate the release lock.
	Species 2: FIGS. 4a and 4b; holder includes a stopper portion comprising a plate-shaped portion movable between two positions through parallel slots that makes it difficult to operate the release lock.
	Species 3: FIGS. 5a and 5b; holder includes a stopper portion that is insertable and removable from the recess of the cover portion and makes it difficult to operate the release lock when inserted.
	Species 4: FIGS. 6a and 6b; holder includes a stopper portion comprising a pair of plates hingedly attached to each other that cover the recess of the release lock makes it difficult to operate the release lock when the lower plate is in the down position.
	Species 5: FIGS. 7a and 7b; holder includes a stopper portion that is a bar shaped member hingedly attached to the cover portion via holes along the sides of the cover portion that make it difficult to operate the release lock when the bar shaped member is in the raised position.
	Species 6: FIGS. 8a and 8b; holder includes a stopper portion comprising a plate that in a first position is disposed to cover the recess of the cover portion making it difficult to operate the release lock and can be removed for access to the release lock.
	FIGS. 9-25 are generic to each of the embodiments.
	Applicant is required, in reply to this action, to elect a single species to which the claims shall be
restricted if no generic claim is finally he Id to be allowable. The reply must also identify the claims
readable on the elected species, including any claims subsequently added. An argument that a claim is
allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to
additional species which are written in dependent form or otherwise require all the limitations of an
allowed generic claim.
	The groups of inventions listed above do not relate to a single general inventive concept under
PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical
features for the following reasons:
	The species lack unity of invention because even though the inventions of these groups require the technical feature of a bed apparatus comprising: a side rail; and a holder secured to the frame and configured to hold the side rail to make the side rail switchable between a first position state where the side rail is in a first position and a second position state where the side rail is in a second position lower than the first position, the holder comprising: a lock portion configured to lock the side rail in the first position state; a cover portion configured to cover at least part of the lock portion; a lever portion configured to be operated to release lock of the lock portion; and a stopper portion configured to make it difficult for the lever portion to operate to release the lock. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Park (KR 101268188 B1), herein referred to as Park. Park teaches a bed apparatus with a frame (bed frame 100), side rail (side rail 10), holder comprising a lock portion (rail fixing means 50), cover portion (cover 20, 21), lever portion (lever 60), and stopper portion (gas-elastic spring 46) similar in scope to the claimed invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1. 76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (between species 1-6) or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically
point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/2/2022